Citation Nr: 0615304	
Decision Date: 05/25/06    Archive Date: 06/06/06

DOCKET NO.  05-34 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
February 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 decision by the RO, which 
granted service connection for bilateral hearing loss with an 
evaluation of 30 percent, effective from July 26, 2004, and 
denied service connection for tinnitus.  


FINDINGS OF FACT

1.  The veteran has level VI hearing acuity in the right ear, 
and level VII hearing acuity in the left ear.

2.  The veteran's tinnitus is likely attributable to his 
period of active military service.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
in excess of 30 percent for bilateral hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.85, 4.86 
(2005).

2.  The veteran likely has tinnitus that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A § 1110 (West Supp. 2005); 
38 C.F.R. §§ 3.102, 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks an initial evaluation in excess of 30 
percent for hearing loss, and service connection for 
tinnitus.  He contends that a higher evaluation for hearing 
loss is warranted because he has to wear hearing aids, and he 
does not feel VA is compensating him properly for the 
symptoms that he experiences.  He disputes the VA 
audiologist's opinion that his tinnitus is probably not 
related to exposure to noise in service.  

I.  Preliminary Matters

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).

In the present case, VA has satisfied its duty to notify.  By 
a letter dated in August 2004, VA informed the veteran of his 
and VA's respective duties for obtaining 


evidence, and requested that he send any medical reports that 
he had.  The veteran responded with an August 2004 statement 
that he had no further evidence to submit. Further, in an 
October 2005 statement of the case (SOC), the RO informed the 
veteran of the rating schedule provisions that were relevant 
to his hearing loss claim, and of the regulations pertinent 
to service connection for his tinnitus claim, and provided 
him with an explanation as to why his claims had been denied.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
ordinarily be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  Here, as 
noted above, some of the required notice was not provided to 
the veteran until October 2005, after the RO entered its 
November 2004 decision on his claims.  Nevertheless, the 
veteran has now been provided with notice that is in 
compliance with the content requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  He has been afforded 
ample opportunity to respond to the notice, to submit 
evidence and argument, and to otherwise participate 
effectively in the processing of this appeal.  He did, in 
fact, respond to the SOC with an October 2005 statement in 
support of his claims.  The purpose of the notice requirement 
with regard to the veteran's claim for a higher initial 
evaluation for hearing loss has been satisfied.  

The Board further notes, however, that in March 2006, while 
this appeal was pending, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  There, the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, and that a proper VCAA notice should inform the 
claimant that, if service connection is awarded, VA will 
assign a disability rating and effective date for the award.  
Dingess/Hartman, supra.

Here, the veteran has not been provided with notice of the 
type of evidence necessary to establish a disability rating 
for tinnitus or an effective date.  The RO will be 
responsible for addressing any notice defect with respect to 
the rating and the effective-date elements when effectuating 
the Board's decision, which includes a grant of service 
connection.  (The Board does not now have jurisdiction to 
address any effective date or a disability rating for 
tinnitus.  Consequently, a remand to address any notice 
deficiency with respect to such issues is not necessary.)

B. The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.

In the present case, the veteran's February 1946 medical 
examination on separation from service is in the claims file.  
The RO made efforts to obtain the veteran's remaining service 
medical records, which included notifying him in a July 2005 
letter of the possibility his records had been destroyed in a 
1973 fire, and requesting that he sign and return an NA Form 
13055 to authorize possible reconstruction of the records.  
The veteran replied in the form stating that he had not been 
treated for tinnitus while on active duty.  A September 2005 
VA Form 119 memorandum notes that the veteran was contacted 
and requested to provide any service medical records in his 
possession, but he apparently had none to submit.  The RO 
obtained the veteran's VA medical records for treatment from 
January 2000 to June 2005.  In connection with his claim, the 
veteran was afforded a VA audiometric examination in October 
2004.  

The Board concludes that the duty to assist has been 
fulfilled.  In view of the foregoing, and because the veteran 
has not provided specific identifying information and/or 
releases for the procurement of additional evidence, the 
Board finds that no further development action is necessary.  
38 C.F.R. § 3.159(e).



II.  The Merits of the Veteran's Claims

A.	Hearing Loss

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

If there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  In assessing a claim 
for an increased rating, the history of the disability should 
be considered.  38 C.F.R. § 4.1 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

Hearing loss is ordinarily rated on the basis of controlled 
speech discrimination tests (Maryland CNC), together with the 
results of puretone audiometry tests.  See 38 C.F.R. § 4.85 
(2005).  The results of these tests are charted on Table VI, 
as set out in the Rating Schedule, to determine the 
appropriate Roman numeral designation (I through XI) to be 
assigned for the hearing impairment in each ear.  These 
numeric designations are then charted on Table VII to 
determine the rating to be assigned.  Id; see, e.g., 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) 
(indicating that evaluations of hearing loss are determined 
by a "mechanical application" of the rating schedule).  

Certain patterns of hearing loss are evaluated somewhat 
differently.  However, the provisions relating to these 
alternative methodologies apply only when the examiner 
certifies that use of the speech discrimination test is not 
appropriate; when the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz are 55 decibels or more; or when the 
puretone threshold is 30 decibels or less at 1000 Hertz and 
70 decibels or more at 2000 Hertz.  Id. §§ 4.85(c), 4.86.

In the present case, the Board finds that the preponderance 
of the evidence is against the assignment of a higher initial 
compensable rating for the veteran's bilateral hearing loss.  
The disability ratings for hearing impairment are derived by 
a mechanical application of the rating schedule to the 
numeric designation assigned after audiometry results are 
obtained.  Hence, the Board is required to make its 
determination with respect to the schedular rating on the 
basis of the results of the audiology studies of record.  See 
Lendenmann v. Principi, supra.  In other words, the Board is 
bound by law to apply VA's rating schedule based on the 
veteran's audiometry results.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  

With respect to the October 2004 examination afforded the 
veteran in connection with his claims, the record shows that 
audiometric testing revealed puretone thresholds of 70, 65, 
75, and 85 decibels in the veteran's right ear, and 65, 65, 
70, and 70 decibels in his left ear at 1,000, 2,000, 3,000, 
and 4,000 Hertz, respectively.  (The average of these 
thresholds is 74 for the right ear and 68 for the left ear.)  
Additionally, the veteran had speech discrimination scores of 
70 percent for the right ear, and 62 percent for the left 
ear.  Under the applicable criteria and Table VI, these 
results correspond to level VI acuity for the right ear, and 
level VII acuity for the left ear.  Application of the 
findings to Table VII results in a 30 percent evaluation 
under 38 C.F.R. § 4.85, Diagnostic Code 6103.

There is no suggestion that use of the speech discrimination 
test was inappropriate in the veteran's case.  However, the 
evidence did demonstrate that the veteran had an 
"exceptional" pattern of hearing impairment as defined in 
38 C.F.R. § 4.86(a) (2005), with puretone thresholds at 1000, 
2000, 3000, and 4000 Hertz of 55 decibels or more in each 
ear.  In that event, § 4.86(a) provides for determination of 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear is to be evaluated separately.  In this 
case, application of the audiometric testing results for the 
left ear to Table VIa, resulted only in a level V 
designation, as opposed to the higher level VII designation 
for hearing impairment obtained from Table VI.  Application 
of the audiometric test results for the right ear to Table 
VIa, resulted in a level VI designation, the same result as 
was obtained from use of Table VI.  Accordingly, there is no 
basis for the assignment of a higher schedular rating based 
on the veteran's exceptional pattern of hearing.  

In evaluating this claim, the Board has specifically 
considered whether the veteran is entitled to a "staged 
rating."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  It is the Board's conclusion, however, that the 
criteria for an initial evaluation in excess of 30 percent 
have not been met since the time that the veteran was awarded 
service connection.  A "staged rating" is not warranted.

B.  Tinnitus

The veteran claims that he has tinnitus as a result of noise 
exposure he experienced while on active duty.  Tinnitus is 
"a noise in the ear, such as ringing, buzzing, roaring, or 
clicking.  It is usually subjective in type."  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY (DORLAND'S) 1914 (30th ed. 2003).  
For the reasons set forth below, the Board finds that the 
evidence supports the veteran's claim.

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In the present case, the veteran claims that he suffers from 
tinnitus as a result of his exposure to excessive noise while 
assigned as a cook and assistant tank operator for a tank 
battalion in service.  In this regard, the Board notes that 
his discharge record shows that his military occupational 
specialty was "cook;" that he was assigned to a tank 
battalion; that he achieved military qualification with a 
rifle; and, that he received two bronze stars for 
participating in a European battle campaign during World War 
II.  The VA audiometric examiner, in his October 2004 report, 
acknowledged that the veteran's record confirmed his exposure 
to noise by having served in combat conditions.  

The only service medical record available is the report of 
the veteran's February 1946 separation examination, which 
makes no reference to tinnitus or hearing problems.  
Unfortunately, the remainder of his service medical records 
appear to have been destroyed in a fire at a government 
facility in 1973.  In such cases, where service medical 
records are unavailable through no fault of the veteran, VA 
has a heightened obligation to explain its findings and 
conclusions and to carefully consider the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The veteran was afforded a VA examination in October 2004 to 
determine the nature and etiology of his tinnitus and hearing 
loss.  At that time, he reported in-service exposure to 
automatic rifles, machine guns, and cannon, as well as heavy 
equipment.  He stated that a cannon was accidentally 
triggered during 1944, and since that time, he had 
experienced ringing in his ears.  He also reported that, 
after service, he worked in an electrical factory for 21 
years, where he had exposure to noise, but did not wear 
hearing protection.  The examiner opined that, given the 
veteran's military noise exposure, it was as likely as not 
that a portion of his hearing loss was related to military 
noise exposure.  However, based on the veteran's report that 
his tinnitus occurred only intermittently one to two times a 
week, lasted for short times of 15 to 20 minutes, and was 
only being reported after 58 years, the examiner said it was 
unlikely that his tinnitus was related to military noise 
exposure.

In his December 2004 notice of disagreement (NOD), and an 
October 2005 statement in support of his claim, the veteran 
disputed the VA examiner's description of his tinnitus as 
intermittent.  He felt the examiner had misunderstood what he 
reported.  He said that, when the examiner asked him how 
often the tinnitus occurred, he thought he was being asked 
when did he notice it most.  He contended that the tinnitus 
had been chronic and continuous since military service; and 
that over the years he could ignore it until he was in an 
environment with little noise, or be reminded of it.  He also 
disputed the Decision Review Officer's mention, in the 
October 2005 SOC, of his having worked in a factory with 
exposure to noise after service.  He stated that the damage 
to his ears occurred before he ever worked in a factory.  He 
said that he never sought treatment for the tinnitus because 
he did not know it was considered a disability, and he had 
been told there was no effective cure or treatment.  

After carefully reviewing the record, the Board finds that 
the evidence regarding the etiology of the veteran's tinnitus 
is in relative equipoise.  The veteran clearly had noise 
exposure in service.  As noted above, a VA examiner has 
reviewed the veteran's claims file and determined that his 
tinnitus was not related to service.  However, this opinion 
has some shortcomings.  First, the opinion was based on the 
veteran's self-reported history, which he later corrected 
through statements in his NOD, and a statement in support of 
his claim, by indicating that his tinnitus had been chronic 
and continuous since service, and had begun before he started 
to work in a factory.  This is consistent with the veteran's 
claim, filed in July 2004, and his statement to the examiner 
that his tinnitus had existed since 1944 when a cannon 
accidentally triggered near him.  Second, the same VA 
examiner clearly attributed the veteran's hearing loss to 
military noise exposure, which the RO relied on in granting 
the veteran's claim for service connection for hearing loss.  
Although hearing loss and tinnitus are separate disabilities, 
medical treatises indicate that the cause of tinnitus can 
usually be determined by finding the cause of the associated 
hearing loss.  See, e.g., Harrison's Principles of Internal 
Medicine 182 (Anthony S. Fauci et al. eds., 16th ed. 2005).

In light of the available evidence, and with resolution of 
reasonable doubt in the veteran's favor, the Board finds that 
service connection for tinnitus is warranted.  See Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the veteran 
shall prevail upon the issue).  The appeal of this issue will 
therefore be allowed.


ORDER

Entitlement to an initial evaluation in excess of 30 percent 
for bilateral hearing loss is denied.

Service connection for tinnitus is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


